Citation Nr: 1445391	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD).  

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1960 and from April 1960 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The August 2011 rating decision granted service connection for PTSD and assigned a 10 percent evaluation, effective October 18, 2010; and denied service connection for diabetes mellitus, type II, hypertension, bilateral hearing loss, tinnitus, sleep apnea, and COPD.  

During the pendency of the appeal, the RO issued a July 2013 rating decision granting an increased evaluation for PTSD to 30 percent, effective October 18, 2010.  The Veteran continues to appeal for a higher evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an initial evaluation in excess of 30 percent for PTSD, service connection for hypertension, to include as secondary to service-connected CAD, and service connection for bilateral hearing loss, tinnitus, sleep apnea, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran has a verified period of service in the Republic of Vietnam; therefore exposure to herbicides will be presumed. 

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for diabetes mellitus, type II, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that the record reflects that the Veteran's diabetes mellitus, type II, was related to his exposure to Agent Orange while in service.  

The record reflects that the Veteran had a verified period of service in Vietnam from March 1967 to June 1967.  See August 2011 rating decision.  The Veteran's Form DD 214 reflects that he served as a Hospital Corpsman Field Medical Service Technician.  

The Veteran was diagnosed with diabetes mellitus, type II, and prescribed metformin in May 2009.  See May 2009 private treatment record.  

Thus, the Board finds that the Veteran was exposed to Agent Orange in service.  The Veteran has a current diagnosis for diabetes mellitus, type II.  As such, service connection for diabetes mellitus, type II, as due to in-service Agent Orange exposure, is granted.  



ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is also seeking entitlement to an initial evaluation in excess of 30 percent for PTSD, and entitlement to service connection for hypertension, to include as secondary to service-connected for CAD, bilateral hearing loss, tinnitus, sleep apnea, and COPD.  

With regards to the Veteran's claim for a higher initial evaluation for PTSD, his last VA examination was in October 2013.  Since that examination, the Veteran has stated that his PTSD has worsened.  See October 2014 Informal Hearing Presentation.  Therefore, a remand for a new VA examination to determine the current severity of his PTSD is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  

With regard to the Veteran's service connection for hearing loss and tinnitus, the Board finds that the April 2011 VA audiological examination was inadequate.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  Based on a lack of evidence of onset in service or within a reasonable time since service, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his military noise exposure.  The Board finds that this opinion is inadequate as it failed to consider and address the Veteran's competent and credible in-service report of hearing loss, evidence of a slight frequency shift in-service, and his reported absence of post-military noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand for a VA examination to determine the etiology of the Veteran's bilateral hearing loss is required.

In addition, as the examiner's findings regarding the Veteran's bilateral hearing loss may relate to the Veteran's claim for tinnitus, that issue should also be addressed on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

With regard to the Veteran's service connection claim for hypertension, to include as secondary to his service-connected CAD, the Board finds that a new VA examination is warranted.  The Veteran was afforded a VA examination in May 2013 and provided an addendum opinion in June 2013.  The VA examiner diagnosed the Veteran with hypertension.  Based on medical literature, which did not demonstrate that CAD was an underlying disease that may result in hypertension, the VA examiner opined that the Veteran's hypertension was not proximately due to or the result of his service-connected CAD.  The Board finds that his opinion is deficient to the extent that it did not address direct service connection.  See Barr v. Nicholson, at 312.  In addition, as the record includes additional private treatment records not available to the examiner at the time of the May 2013 VA examination, the Board finds that the VA examiner did not have access to the Veteran's complete medical history.  Therefore, a new VA examination to determine the etiology of the Veteran's hypertension is required.  

With regards to the Veteran's service connection claims for sleep apnea and COPD, the Board finds that a VA examination is warranted.  The Veteran was not afforded a VA examination for his sleep apnea and COPD.  The medical evidence shows that the Veteran has current diagnoses for obstructive sleep apnea and COPD.  See August 2006 and September 2008 private treatment records.  While in-service, the Veteran reported symptoms of frequent trouble sleeping, chronic cough, shortness of breath, pain or pressure in chest, and ear, nose or throat trouble.  See July 1975 self-report of medical history.  The Board finds that, as there is some indication that the Veteran's currently diagnosed obstructive sleep apnea and COPD may be associated with his period of active duty service, a VA examination to determine the etiology of his sleep apnea and COPD is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his PTSD, hearing loss, tinnitus, hypertension, sleep apnea, and COPD that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  Then, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected PTSD.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should schedule the Veteran for a VA audiological examination by an appropriately qualified examiner to determine the etiology of his bilateral hearing loss and tinnitus.

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.  

After review of the record on appeal, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is etiologically related to the Veteran's period of active duty service, including any military noise exposure, or manifested within one year of service separation?

b. Is it at least as likely as not (50 percent probability or more) that any current tinnitus is etiologically related to the Veteran's period of active duty service, including any military noise exposure?

In responding to the above, the examiner should consider and address that the Veteran reported symptoms of hearing loss.  See July 1975 self-report of medical history.  

The examiner should consider and address the Veteran's threshold shifts at frequency levels 250 Hertz (Hz) to 1000 Hz, 4000 Hz and 8000 Hz for his right ear and at 250 Hz to 4000 Hz and 8000 Hz for left ear as shown in audiometry results from his July 1968 and September 1975 examinations.  

The examiner should consider the Veteran's lay statements that he had no post-military recreational or occupational noise exposure.  

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the etiology of the Veteran's hypertension.  

All appropriate tests and studies should be conducted.  

After review of the record on appeal, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to an injury, disease, or event in service or manifested within one year of service separation?  

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) the Veteran's service-connected coronary artery disease?  

The examiner should consider and address the Veteran's September 1975 separation examination which reflects a blood pressure reading of 142/82.

The examiner should consider and address the Veteran's in-service reported symptoms on his July 1975 self-report of medical history of dizziness or fainting spell, shortness of breath, pain or pressure in chest, palpitation or pounding in heart, and frequent or severe headaches.  On that same report, the Veteran also indicated "don't know" for high or low blood pressure.  

The examiner should consider the Veteran's private treatment records from Kaiser Permanente dated April 2001 to July 2013.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the etiology of the Veteran's sleep apnea.  

All appropriate tests and studies should be conducted.  

After review of the record on appeal, the examiner should respond whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service, or is otherwise etiologically related to an injury, disease, or event in service?

The examiner should consider the Veteran's reported in-service symptoms of frequent trouble sleeping.  See July 1975 self-report of medical history.

The examiner should consider the Veteran's private treatment records from Kaiser Permanente dated April 2001 to July 2013.  

6.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the etiology of the Veteran's COPD.  

All appropriate tests and studies should be conducted.  

After review of the record on appeal, the examiner should respond whether it is at least as likely as not that the Veteran's COPD had its onset in service, or is otherwise etiologically related to an injury, disease, or event in service?

The examiner should consider the Veteran's reported in-service symptoms of chronic cough, shortness of breath, pain or pressure in chest, and ear, nose, or throat trouble.  See July 1975 self-report of medical history.

The examiner should consider the Veteran's private treatment records from Kaiser Permanente dated April 2001 to July 2013.  

7.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


